DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fragile bridges (19) in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10-12 recites the limitation "the .”  There is insufficient antecedent basis for this limitation in the claim. In claim 1, this part is introduced only as a singular “predetermined breaking linkage.” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Smith (WO20111534324 A1 - attached).
	With respect to claim 1, Smith discloses 	a closure (1 figure 1 below) for a liquid container comprising: 
a. a base portion (“lower part” 2 figure 1 below) comprising
i. a top deck (“top section” 5 figure 8 below) with a spout (7 figure 8 below) extending in an upper direction (positive z figure 8 below) away from the top deck; and 
ii. an outer skirt (4 figure 6 below) extending from an outer end of the top deck (5 figure 6 below) in a lower direction (negative z figure 6 below) away from the top deck, said outer skirt (4 figure 6 below) comprising a fastening means to interconnect the closure to a neck of the container (page 6 lines 5-6);
b. a top portion (“upper part” 3 figure 1 below) comprising 
i. an annular base (12 figure 1 below) interconnectable to the base portion (2 figure 1 below): and 
ii. a cover (13 figure 1 below) with an outer wall (30 figure 1 below) interconnected to the annular base (page 6 lines 10-11); and 
iii. at least one tamper element (32, 33 figure 1 below) extending from the annular base (12 figure 1 below) in the upper direction (positive z direction) above the annular base (12 figure 1 below) along the outer wall (30 figure 1 below) spaced a distance apart from the outer wall (30 figure 1 below) and being interconnected to the outer wall by a predetermined breaking linkage (32 figure 1 below).  

    PNG
    media_image1.png
    591
    656
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    732
    662
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    641
    647
    media_image3.png
    Greyscale

	With respect to claim 13, Smith discloses the closure according to claim 1 (above), wherein fragile bridges interconnect the cover (13 figure 1 above) and the annular base (12 figure 1 above) along the circumference of the closure (page 4 lines 9-10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO2011154324 A1) in view of Maroofian (US 20190106248).
Claims 2, 3, 4, 5, 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in view of Maroofian (US 20190106248). With regards to claim 2, Smith disclosed of a tamper element but failed to disclose wherein the tamper element is interconnected to the annular base by a hinge arrangement, said hinge arrangement being arranged between the annular base and the at least one predetermined breaking linkage, such that the tamper element can be bent away from the outer wall after tearing the predetermined breaking linkage. Further for claim 3, Smith failed to disclose the closure according to claim 2, wherein the hinge arrangement provides at least one stable position in which the tamper element remains bent away from the cover.  Further for claim 4, Smith failed to disclose the closure according to claim 2, wherein the hinge arrangement comprises a first and a second stable position. Further for claim 5, Smith failed to disclose the closure according to claim 4, wherein in the first stable position the tamper element extends along the outer wall of the cover and in the second stable position the tamper element is folded away from the cover. Further for claim 6, Smith failed to disclose the closure according to claim 2, wherein the hinge arrangement comprises at least two film-hinges.  
However, in a similar field of endeavor, namely tamper elements, Maroofian taught of an alternate design for a tamper element (320 figure 15, 16 below) that is connected from an annular base by a hinge arrangement, that attaches to its outer wall (figure 15 below). Additionally, the configurations disclosed in claims 3, 4, and 5 are depicted in Maroofians figures 15 (first stable position) and 16 (second stable position). Maroofians invention is one of many known variations of a tamper device that is common in the field of tamper-evident devices and it would have been obvious to one in the field at the time of the invention to substitute Maroofians tamper devices for Smiths, while maintaining the same functionality as Smiths tamper device. Therefore, it would have been obvious to one of ordinary skill in the art of tamper elements before the effective filing date of the claimed invention to substitute the tamper element as taught by Maroofian for the tamper element as disclosed by Smith since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143). 
Examiner Note: The hinge arrangement present in Maroofian meets the common definition of a “film hinge” on page 6 [0068] as described in previous patents such as DE3334314A1 “Film Hinge.” The google translation (see attached) states “Film hinges are well known in the plastics industry and serve the relative folding movement of two parts without the hinge bolt and eyelets.” 
	With regards to claim 7, Smith failed to disclose wherein the cover comprises a pocket to accommodate the tamper element. However, in a similar field of endeavor, namely tamper elements, Maroofian taught of a recess in the outer wall to accommodate the tamper tab as evident in figure 15 and 16, below. Therefore, it would have been obvious to one of ordinary skill in the art of tamper elements before the effective filing date of the claimed invention to include a recess as taught by Maroofian on the outer wall of the cover of Smith since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Smith teaches of a cover with a flat surface and adding a recess as taught by Maroofian would maintain the same functionality of the Smith, making the results predictable to one of ordinary skill in the art (MPEP 2143).

    PNG
    media_image4.png
    751
    494
    media_image4.png
    Greyscale


Claims 8, 9, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 2011154324 A1) in view of Gross (US 6269986 B1).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in view of Gross (US 6269986 B1). With regards to claim 8, Smith failed to disclose wherein a rib extends from the outer wall interconnecting the cover with the tamper element. 
Claims 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 8, above, in view of Gross (US 6269986 B1). Further, in regards to claim 9, Smith failed to disclose wherein the rib has a T-shaped cross-section in the upper direction. Further with respect to claim 10, Smith failed to disclose wherein the at least one predetermined breaking linkage is arranged between the rib and the tamper element. With regards to claim 11, Smith failed to disclose the tamper element comprises an opening, which is initially at least partially closed by a part of the rib and/or the at least one predetermined breaking linkage. Further, in regards to claim 12 Smith failed disclose wherein the at least one predetermined breaking linkage is a film layer.  
However, in a similar field of endeavor, namely tamper elements on closures, Gross taught of a rib/protrusion (134 figure 1 below) designed to catch a tamper tab. Specifically, for claim 8, Gross taught of a tamper element with an opening (138 figure 1 below) which is initially partially closed by the rib (135 figure 1 below). Claim 9 is a modification of shape of Gross’s rib (see Examiners Note below). Additionally, claim 10 is achieved inherently in the open arrangement of the tamper element. Gross also teaches claim 11, as depicted in figure 4 below, which is the inherent way that the tamper element sits in a closed position when having a ribbed member. Further, in column 5 lines 20-24 Gross teaches the limitation of claim 12 with a tamper indicating member that is connected “by a film hinge” (Col 5 lines 20-24). This allows for the tamper tab to be retained once opened and indicate to the user “that the frangible junction has been broken” (col 3 lines 19-21). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Smith to include a rib as taught by Gross (a combination of claims 8, 9 – see below, 10, 11, and 12) in order to allow for retention of the tamper tab and indicate to the user that the closure has been opened.
Examiner Note: Claim 9’s specification of a T-shaped cross-section is considered a change in shape from Gross’s cylindrical head that does not change the function of the rib. Changes in form without any noted functionality advantage is not viewed as novel in view of in re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The implementation of a rib with a T-shaped cross section is only a modification of shape of Gross’s cylindrical rib and still provides the same results as Gross’s cylindrical shaped rib. Essentially, Smith in view of Gross and the present invention operate the same with the same working pieces, only difference is the shape. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." The application has presented no argument which shows that the particular configuration of a T-shaped head is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of interconnecting the cover with the tamper element from Gross’s invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
Additionally, in reference to claim 10, for any amendments to this claim, it is important to bear in mind that it is already stated in claim 1 that the predetermined breaking linkage is the linking element between tamper element and the outer wall. 

	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in view of Gross (US 6269986 B1). With regards to claim 14, Smith failed to disclose wherein a hinge interconnects the cover and the annular base. Instead, Smith mentions a frangible web connecting the two elements. However, in a similar field of endeavor, Gross attaches its cover and annular base via a hinge (30 figure 2 below). Hinges are common connecting elements and have been used interchangeably with frangible webs in the field of closures. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to use a hinge as connection means between the annular base and cover since there are only a finite number of predictable solutions. Thus, making a hinge as the connection means between the annular base and cover would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

    PNG
    media_image5.png
    654
    1033
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    344
    483
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K.S./Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735